Citation Nr: 0017841	
Decision Date: 07/07/00    Archive Date: 07/11/00

DOCKET NO.  95-00 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
status post dislocation of the left hip.

2.  Whether new and material evidence has been submitted to 
reopen the appellant's claim for entitlement to service 
connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The appellant served on active duty from January 1966 to 
January 1968.

The instant appeal arose from an August 1997 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO), in New Orleans, Louisiana, which denied claims for 
service connection for bilateral hearing loss and tinnitus 
and granted a claim for service connection for status post 
left hip location.  The left hip disorder was assigned a 
noncompensable disability evaluation.  By rating decision 
dated in November 1997 an increased rating, to 10 percent, 
was awarded for the left hip disorder.  Since this claim has 
not been withdrawn, an increased rating above 10 percent 
remains at issue on appeal.  See AB v. Brown, 6 Vet. App. 35 
(1993) (a claim remains in controversy where less than the 
maximum available benefits are awarded).

This case was remanded by the Board of Veterans' Appeals 
(Board) in February 1999 for due process reasons.  In that 
remand, the Board recharacterized the hearing loss issue as 
one requiring the submission of new and material evidence as 
claims for service connection for hearing loss were 
previously denied in August 1978 and again in June 1993.  See 
also Barnett v. Brown, 8 Vet. App. 1, 4 (1995) (Board has a 
legal duty to consider the requirement of whether new and 
material evidence has been submitted regardless of the RO's 
actions).

In its February 1999 remand, the Board framed the left hip 
issue in terms of the veteran's entitlement to an increased 
rating.  More recently, however, the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (Court) has 
indicated that a distinction must be made between a veteran's 
dissatisfaction with the initial rating assigned following a 
grant of service connection (so-called "original ratings"), 
and dissatisfaction with determinations on later filed claims 
for increased rating.  See Fenderson v. West, 12 Vet. App. 
119, 125-26 (1999).  Inasmuch as the left hip question 
currently under consideration was placed in appellate status 
by a notice of disagreement expressing dissatisfaction with 
an original rating, the Board has re-characterized the left 
hip issue on appeal as set forth above.


FINDINGS OF FACT

1.  By rating action of August 26, 1997, the RO, in part, 
granted service connection for status post left hip 
dislocation and assigned a noncompensable disability 
evaluation, effective February 20, 1997.  The RO notified the 
veteran of this action, and of his appellate rights, by 
letter dated September 5, 1997.

2.  On September 12, 1997, the RO received a written 
statement from the veteran in which he expressed his 
disagreement with the RO's August 1997 rating action as 
regards the left hip claim.

3.  On July 7, 1999, the RO mailed a Supplemental Statement 
of the Case (SSOC) to the veteran with respect to the left 
hip issue appealed.  He was notified that the matter would 
not be perfected for appeal unless he submitted a substantive 
appeal within 60 days.

4.  No further statements or submissions pertaining to the 
veteran's left hip were thereafter received by VA within 60 
days.

5.  In a June 1993 decision, the RO denied service connection 
for bilateral hearing loss.

6.  The evidence submitted since the June 1993 RO decision is 
new and bears directly and substantially on the question of 
whether bilateral hearing loss was incurred in or aggravated 
by service.

7.  The evidence of record does not suggest an etiological 
relationship between the veteran's current bilateral hearing 
loss and his period of active military service, to include 
exposure to noise from artillery fire therein.

8.  The evidence of record does not suggest an etiological 
relationship between the veteran's current complaints of 
tinnitus and his period of active military service, to 
include exposure to noise from artillery fire therein.


CONCLUSIONS OF LAW

1.  The appeal of the RO's August 1997 initial rating of the 
veteran's left hip disorder is dismissed.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. §§ 20.200, 20.202, 20.302(b), 20.303 
(1999).

2.  The June 1993 RO decision, which denied service 
connection for bilateral hearing loss, is final.  38 U.S.C.A. 
§ 7105 (West 1991).

3.  The evidence submitted to reopen the claim for service 
connection for bilateral hearing loss is new and material and 
the claim is reopened.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156 (1999).

4.  A well grounded claim for service connection for 
bilateral hearing loss has not been presented.  38 U.S.C.A. 
§ 5107 (West 1991).

5.  A well grounded claim for service connection for tinnitus 
has not been presented.  38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Left hip

An appeal to the Board is initiated by filing a Notice of 
Disagreement (NOD).  38 U.S.C.A. § 7105(a) (West 1991); 
38 C.F.R. §§ 20.200, 20.201 (1999).  Then, after a Statement 
of the Case (SOC) is issued, the appeal is completed by 
filing a substantive appeal.  38 U.S.C.A. § 7105(a) (West 
1991); 38 C.F.R. §§ 20.200, 20.202 (1999).

A substantive appeal can be set forth on a VA Form 9 
("Appeal to Board of Veterans' Appeals") or on 
correspondence specifically identifying the issues appealed 
and setting out specific arguments relating to the errors of 
fact or law made by the agency of original jurisdiction 
(AOJ).  38 U.S.C.A. § 7105(d) (West 1991); 38 C.F.R. § 20.202 
(1999).  To be considered timely, the substantive appeal must 
be filed within 60 days from the date that the AOJ mails the 
SOC to the appellant, within the remainder of the one-year 
period from the date of mailing of the notification of the 
determination being appealed, or within the extended time 
limits prescribed pursuant to a timely filed request for 
extension of time.  38 C.F.R. §§ 20.302(b), 20.303 (1999).  
If the claimant fails to file a substantive appeal in a 
timely manner, and fails to timely request an extension of 
time, "he is statutorily barred from appealing the RO 
decision."  Roy v. Brown, 5 Vet. App. 554, 556 (1993).  See 
also YT v. Brown, 9 Vet. App. 195 (1996); Cuevas v. Principi, 
3 Vet. App. 542, 546 (1992).  Cf. Rowell v. Principi, 4 Vet. 
App. 9 (1993).

In the present case, the Board finds that the veteran did not 
timely file a substantive appeal with regard to the RO's 
August 26, 1997, decision which granted service connection 
and assigned an initial disability evaluation for the 
veteran's left hip disorder.  The record shows that the 
veteran was notified of the RO's August 1997 rating action, 
and of his appellate rights, by letter dated September 5, 
1997.  An NOD was received from the veteran on September 12, 
1997.

The Board notes that by rating decision dated in November 
1997 an increased rating, to 10 percent, was awarded for the 
left hip disorder.  However, the claim remained at issue on 
appeal as less than the maximum available benefits were 
awarded in that rating action.  See AB v. Brown, 6 Vet. App. 
35 (1993).  In the Board's February 1999 remand, it was noted 
that an SOC had not been issued as to the left hip claim, and 
the RO was requested to issue an SOC in connection with the 
left hip claim.

The RO mailed an SSOC to the veteran which included the left 
hip issue on July 7, 1999.  He was notified in the February 
1999 Board remand and again in the July 1999 SSOC that the 
matter could not be prepared for appellate consideration 
unless he submitted a timely substantive appeal.  
Specifically, the SSOC notified him that he had 60 days from 
the date of notification of that document in which to perfect 
his appeal.  However, no further statements or submissions 
pertaining to the veteran's left hip were thereafter received 
by VA within 60 days.  Absent a timely substantive appeal, 
the appeal of this issue must be dismissed.  See Fenderson v. 
West, 12 Vet. App. 119, 129 (1999).

Bilateral hearing loss

Generally, a final decision issued by an RO may not 
thereafter be reopened and allowed, and a claim based on the 
same factual basis may not be considered.  38 U.S.C.A. 
§ 7105(c) (West 1991); see also 38 C.F.R. §§ 20.302, 20.1103 
(1999).  The exception to this rule is 38 U.S.C.A. § 5108 
(West 1991), which states, in part, that "[i]f new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim."  
See Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991).

38 C.F.R. § 3.156(a) (1999) reveals that "new and material 
evidence" means evidence not previously submitted to agency 
decision makers which bears "directly and substantially" 
upon the specific matter under consideration.  Such evidence 
must be neither cumulative nor redundant, and, by itself or 
in connection with evidence previously assembled, such 
evidence must be "so significant that it must be considered 
in order to fairly decide the merits of the claim."  See 
generally Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The Board observes that the Houston, Texas, RO initially 
denied service connection for bilateral hearing loss in an 
August 1978 rating decision.  The Houston RO found that the 
veteran had failed to prosecute the claim and the evidence of 
record was insufficient for rating purposes.  The evidence of 
record at that time consisted primarily of the service 
medical records.  A note attached to the rating decision 
indicates that a letter was sent to the veteran which 
informed him of the decision.  A September 1978 letter from 
the veteran indicated that he had received a letter 
requesting that he report for a VA examination; however, he 
indicated that he was not able to report for the examination 
because he was working out of state.  No communication which 
can be construed as an NOD was received from him within the 
year after the RO mailed the notice letter, so the August 
1978 denial became final.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. §§ 20.302(a), 20.1103 (1999).

The veteran filed a claim to reopen in July 1984.  An August 
1984 audiological consultation and audiogram revealed 
bilateral, severe, high frequency hearing loss.  The hearing 
loss was noted to have a pattern consistent with noise 
exposure.  A January 1985 rating decision indicated that a 
rating decision was deferred pending a line of duty 
determination which apparently had been requested in 
conjunction with another matter.  That claim was still 
pending when he filed another claim for service connection 
for hearing loss in January 1993.  

The veteran underwent VA audiology and ear examinations in 
March 1993.  He reported working in construction in oil 
refineries after service.  Testing revealed a moderately 
severe sensorineural hearing loss in the right ear and a 
moderate sensorineural hearing loss in the left ear.  
Physical examination of the ear was normal.  By letter dated 
June 9, 1993, the veteran's claim for compensation was 
denied.  No communication which can be construed as an NOD 
was received from him within the year after the RO mailed the 
notice letter, so the June 1993 denial became final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.302(a), 
20.1103 (1999).  As a result, the evidence that must be 
considered in determining whether new and material evidence 
has been submitted in this case is that evidence added to the 
record since the June 1993 RO decision.

In February 1997 the veteran filed a written statement 
indicating that he was unsure as to whether his 1993 claim 
had been denied or approved.  The Board notes that the June 
1993 letter was sent to the veteran's last address of record 
and was not returned by the United States Postal Service.  
There is a presumption of regularity under which it is 
presumed that government officials "have properly discharged 
their official duties."  United States v. Chemical 
Foundation, Inc., 272 U.S. 1, 14-15 (1926).  This presumption 
of regularity in the administrative process may be rebutted 
by "clear evidence to the contrary."  Schoolman v. West, 12 
Vet. App. 307, 311 (1999); Mindenhall v. Brown, 7 Vet. App. 
271, 274 (1994).  Thus, there is a rebuttable presumption 
that VA properly discharged its official duties by properly 
handling claims submitted by the veteran.  The veteran's 
statement, alone, is not the type of clear evidence to the 
contrary which would be sufficient to rebut the presumption 
of regularity.  Id.

Since the June 1993 denial, further evidence has been added 
to the record.  The pertinent, additional evidence includes: 
(1) written statements from the veteran and his 
representative; (2) testimony the veteran provided during a 
February 1998 hearing before RO personnel; and (3) VA and 
private treatment records dated from November 1996 to June 
1999.  This evidence is new to the record, and, in view of 
the less stringent standard for materiality set forth in 
Hodge, the Board finds that this new evidence bears directly 
and substantially on the question of whether the veteran's 
bilateral hearing loss was incurred or aggravated as a result 
of service.  Accordingly, the veteran's claim for service 
connection for bilateral hearing loss is reopened.

Having reopened the veteran's claim for service connection 
for bilateral hearing loss, the Board observes that the next 
step following the reopening of his claim is consideration of 
the claim on a de novo basis.  Service connection may be 
established for a current disability based on different legal 
theories of entitlement.  "Direct" service connection may 
be established by showing that a disease or injury had its 
onset in service or by showing that a current disability is a 
result of a disease or injury that was incurred in service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303, 
3.304 (1999).  In general, establishing "direct" service 
connection for a disability requires the existence of a 
current disability and a relationship or connection between 
that disability and a disease contracted or an injury 
sustained during active service.  Id.; Cuevas v. Principi, 
3 Vet. App. 542, 548 (1992); Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992). 

Alternatively, under 38 C.F.R. § 3.303(b), service connection 
may be awarded for a "chronic" condition when: (1) a 
chronic disease manifests itself and is identified as such in 
service (or within the presumption period under 38 C.F.R. 
§ 3.307) and the veteran presently has the same condition; or 
(2) a disease manifests itself during service (or during the 
presumptive period), but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the veteran's present condition.  Savage v. 
Gober, 10 Vet. App. 488, 495-98 (1997).  

Service connection may also be established for a current 
disability on the basis of a "presumption" under the law 
that certain chronic diseases manifesting themselves to a 
certain degree within a certain time after service must have 
had their onset in service.  38 U.S.C.A. §§ 1110, 1112 (West 
1991 & Supp. 2000); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309(a) (1999).  Service connection for sensorineural 
hearing loss may be established based on a legal 
"presumption" by showing that the condition manifested 
itself to a degree of 10 percent or more within one year from 
the date of separation from service.  38 U.S.C.A. § 1112 
(West 1991 & Supp. 2000); 38 C.F.R. §§ 3.307, 3.309 (1999). 

The threshold question is whether the veteran's claim of 
entitlement to service connection for bilateral hearing loss 
is well grounded under 38 U.S.C.A. § 5107(a) (West 1991).  A 
well-grounded claim is a plausible claim that is meritorious 
on its own or capable of substantiation.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  To establish that a 
claim is well grounded, there must be more than a mere 
allegation of record, the claim must be accompanied by 
evidence that justifies a belief by a fair and impartial 
individual that the claim is plausible.  Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992).  Moreover, where the 
determinative issue involves a medical diagnosis or a 
question of medical causation, competent medical evidence to 
the effect that the claim is plausible is required.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

A well-grounded claim for direct service connection generally 
requires (1) medical evidence of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed 
in-service disease or injury and the present disease or 
injury.  See Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 
1997); Caluza v. Brown, 7 Vet. App. 498, 504-06 (1995).  The 
Court has held that the second and third Caluza elements can 
also be satisfied under 38 C.F.R. § 3.303(b) by (a) evidence 
that a condition was "noted" during service or during an 
applicable presumption period; (b) evidence showing 
post-service continuity of symptomatology; and (c) medical 
or, in certain circumstances, lay evidence of a nexus between 
the present disability and the post-service symptomatology.  
See 38 C.F.R. § 3.303(b); see also Brewer v. West, 11 Vet. 
App. 228, 231 (1998); Savage, 10 Vet. App. at 495-97.

The Court has stated, with regard to combat veterans, that 
"[b]y providing that 'lay or other evidence' that meets the 
requirements of section 1154(b) shall be accepted as 
'sufficient proof of service-connection of any disease or 
injury alleged to have been incurred in or aggravated by . . 
. service', section 1154(b) relaxes the evidentiary 
requirements for adjudication of certain combat-related 
VA-disability-compensation claims -- both as to the evidence 
that a claimant must submit in order to make such a claim 
well grounded and as to the evidence necessary in order to 
establish service connection of a disease or injury."  
Caluza, 7 Vet. App. at 507; 38 U.S.C.A. § 1154(b) (West 
1991); see also Jenson v. Brown, 19 F.3d 1413, 1417 (Fed. 
Cir. 1994).

Service medical records do not show complaint, treatment, or 
diagnosis referable to hearing loss in service.  During his 
hearing the veteran testified that he was exposed to loud 
noises, including explosions and gunnery, in service.  He 
stated that he was a gunner involved in combat situations and 
that he did not wear ear protection.  A September 1968 record 
noted that he failed to report for his final physical so 
there was no record of his physical status at discharged.  He 
stated that his ears and hearing were first examined over 10 
years after service.  There is no evidence of record 
pertinent to this claim within the presumptive one year 
period from the date of separation from service; thus, the 
law pertaining to presumptive service connection does not 
apply in this case.  He testified that he was a welder after 
service and was exposed to loud noises.  Recent VA 
examination reports reflect that the veteran currently has 
bilateral hearing loss.

The veteran has not submitted competent medical evidence of a 
nexus between his currently diagnosed bilateral hearing loss 
and service.  A review of the record does not reveal any 
evidence from a competent medical authority that connects the 
veteran's current bilateral hearing loss to service.  In 
fact, his testimony and the medical evidence indicates that 
he was exposed to loud noises after his separation from 
service.  As the veteran has not submitted competent medical 
evidence of a nexus between his bilateral hearing loss and 
his active military service, his claim must be denied as not 
well grounded.  

The Board does not find that the veteran's assertions that he 
developed hearing loss in service demonstrate that bilateral 
hearing loss was incurred in service.  He is a layperson, 
and, as such, is not competent to give an opinion requiring 
medical knowledge such as involved in making diagnoses or 
explaining the etiology of a condition.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992). 

The veteran's wartime service is noted; however, the 
provisions of 38 U.S.C.A. § 1154 are for consideration if the 
merits stage of the analysis is reached and do not assist the 
veteran in establishing the threshold requirement for 
evidence which connects the current disability to injury or 
disease during active service.  See Arms v. West, 12 Vet. 
App. 188, 197 (1999); Kessell v. West, 13 Vet. App. 9 (1999).

The Board is not aware of the existence of additional 
relevant evidence that could serve to well ground the 
veteran's claim.  As such, there is no further duty on the 
part of VA under 38 U.S.C.A. § 5103(a) (West 1991) to notify 
the veteran of the evidence required to complete his 
application for service connection for his claimed 
disability.  See McKnight v. Gober, 131 F.3d 1483, 1484-1485 
(Fed. Cir. 1997).  That notwithstanding, the Board views its 
discussion as sufficient notification to the veteran of the 
elements necessary to render his claim well grounded and to 
explain to him the reason that his current attempt fails to 
meet the well-grounded requirements.

Tinnitus

The appellant contends, in substance, that service connection 
is warranted for tinnitus because that disorder began during 
his period of active duty and has continued to the present.  

A review of the service medical records was negative for 
tinnitus.  A review of the post-service medical evidence 
first shows that the veteran reported tinnitus during a March 
1993 VA examination.  In various written statements 
associated with the claims folder and in testimony during his 
February 1998 hearing, he reported that he was constantly 
exposed to the noise of explosions and gunnery while on 
active duty in Vietnam.  He stated that he did not use any 
ear protection.  He testified that he had constant ringing in 
both ears since service, although he did not receive any 
treatment for ear problems in service or for a period of at 
least 10 years after service.  He indicated that his first 
evaluation of the ears after service was a VA examination in 
1978 or thereafter.  The Board notes that the first VA 
examination of record was in 1984, and the examination report 
does not show any complaint or diagnosis of tinnitus.  The 
veteran also testified that he did not recall that he had 
ever been told by medical personnel that his ear problems 
were a result of service.  Finally, the veteran testified 
that he was employed as a welder after service, and he 
acknowledged that that occupation also exposed him to loud 
noise.

The Board finds that the veteran's claim of entitlement to 
service connection for tinnitus is not well grounded because 
there is no medical evidence of a nexus between his current 
tinnitus and service, including exposure to noise in service.  
As regards continuity of symptomatology under 38 C.F.R. § 
3.303(b), while the veteran has reported that he continued to 
have tinnitus after service, medical evidence is required to 
link presently diagnosed tinnitus with post-service symptoms.  
Savage, 10 Vet. App. at 497-98.

The veteran's wartime service is noted; however, the 
provisions of 38 U.S.C.A. § 1154 are for consideration if the 
merits stage of the analysis is reached and do not assist the 
veteran in establishing the threshold requirement for 
evidence which connects the current disability to injury or 
disease during active service.  See Arms v. West, 12 Vet. 
App. 188, 197 (1999); Kessell v. West, 13 Vet. App. 9 (1999).

There are no post-service treatment records showing 
complaints or a diagnosis for tinnitus until 1994.  Thus, 
there is no medical evidence which corroborates the veteran's 
contention that tinnitus has been manifested since service.  
There are no records showing treatment for complaints of 
tinnitus between the late 1960's and 1994.  In the absence of 
records showing ongoing and continuing treatment for ringing 
in the ears, there is no medical evidence which suggests that 
the current manifestation of tinnitus is etiologically 
related to the veteran's period of service or that tinnitus 
had its onset therein.

The appellant, as a layman, is not competent to offer 
opinions on medical causation, and the Board may not accept 
unsupported lay speculation with regard to medical issues.  
See Espiritu v. Derwinski, 2 Vet. App. 482 (1992).  
Furthermore, lay assertions of medical causation or medical 
diagnosis cannot constitute evidence to render a claim well 
grounded.  Lathan v. Brown, 7 Vet. App. 359, 365 (1995); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  For these 
reasons, the Board finds that the available evidence is not 
indicative of a positive relationship between the veteran's 
current complaint of tinnitus and his period of active 
military service which ended in 1968.

The Board views its discussion above sufficient to inform the 
appellant of the elements necessary to complete his 
application for service connection for tinnitus.  Robinette 
v. Brown, 8 Vet. App. 69 (1995).  Whereas the Board has 
determined that the appellant's claim for service connection 
is not well grounded, VA has no further duty to assist the 
appellant in developing facts in support of this claim.  
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  Although 
where a claim is not well grounded VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to the claim, VA may be obligated under 38 U.S.C.A. 
§ 5103(a) to advise a claimant of evidence needed to complete 
his application.  This obligation depends on the particular 
facts of the case and the extent to which the Secretary has 
advised the claimant of the evidence necessary to be 
submitted with a VA benefits claim.  Robinette v. Brown, 8 
Vet. App. 69 (1995).

Here, the appellant had not made VA aware of specific, 
additional evidence that is not of record which could serve 
to well ground his claim.  The RO fulfilled its obligation 
under section 5103(a) in a November 1997 statement of the 
case which informed the appellant that the reason his claim 
for tinnitus had been denied was that there was no evidence 
to show that his tinnitus was related to service.

As the veteran has not submitted the necessary medical 
opinion or other evidence in support of his claim, it must be 
considered not well grounded.  38 U.S.C.A. § 5107 (West 
1991).  Since this claim is not well grounded, it must, 
accordingly, be denied.  Boeck v. Brown, 6 Vet. App. 14 
(1993); Grottveit v. Brown, 5 Vet. App. 91 (1993).


ORDER

The appeal of the RO's August 1997 initial rating of the left 
hip disorder is dismissed.  New and material evidence having 
been submitted, the claim for service connection for 
bilateral hearing loss is reopened.  A well-grounded claim 
not having been submitted, service connection for bilateral 
hearing loss is denied.  A well-grounded claim not having 
been submitted, service connection for tinnitus is denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 

